DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 2/25/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 2/25/2020. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-2, 4-12, and 14-22 are pending. Claims 21-22 have been added. Claims 3 and 13 have been cancelled. Claims 1, 10, and 21 are the independent 
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/21/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 3 and 13 has been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim objection of Claim 8, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of Claim 8 has been withdrawn.
With respect to the claim interpretations under 35 U.S.C. § 112 (f), applicants “Amendment and Remarks” have been fully considered and are not persuasive.  Applicant does not remark. Therefore the Office respectfully disagrees and the interpretations under 35 U.S.C. § 112 (f) remain.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the same prior art for the independent claim, the Office will attempt to address the remarks that remain relevant.
Applicant remarks “While Hara is similar to the present application in terms of performing deceleration of the vehicle according to different set values in different situations, the set values are different. In Hara, the deceleration rate of the vehicle is set as the set value is the 'upper limit of the deceleration rate.' In the claimed invention, however, the set value is different in that the value for the 'condition' under which the vehicle should be braked is set differently as 'relative acceleration between the vehicle and the object” and the Office respectfully disagrees.
It remains the Office’s stance that Hara continues to disclose the claimed subject matter, as currently presented. Hara clearly discloses controlling the vehicle in a parking mode and measuring objects, while trying to park the vehicle, further controlling the acceleration/deceleration of the vehicle based on both variables. Further, Hara disclose that when a new obstacle is present, the parking mode is suspended, a new mode of travel is created and the vehicle is stopped faster [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6]. Thus it remains the Office’s stance that the cited prior art still anticipates the claimed subject, the reject remains ,and the Office respectfully disagrees with applicant remarks.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the 
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
	                                          FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claims 1-2, 4-12, and 14-20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “communicator”, “detector”, “sensor device” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2, 4-12, and 14-20 has/have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 1-2, 4-12, and 14-20 all recite a communicator configured to receive. In the specification, the corresponding structure found was “The communicator 200 may include one or more components that enable communication with an external device, for example, at least one of a short-range communication module, a wired communication module, and a wireless communication module. The short-range communication module may include various shortrange communication modules for transmitting and receiving signals within a short range over a wireless communication network, such as a Bluetooth module, an infrared communication module, a radio frequency identification (RFID) communication module, a wireless local access network (WLAN) communication module, a near field communication (NFC) module, a Zigbee communication module, etc. The wired communication module may include not only one of the various wired communication modules, such as a controller area network (CAN) communication module, a local area network (LAN) module, a wide area network (WAN) module, or a value added network (VAN) module, but also one of various cable communication modules, such as a universal serial bus (USB), a high definition multimedia interface (HDMI), a digital visual interface (DVI), recommended standard (RS) 232, a power cable, or a plain old telephone service (POTS). The wireless communication module may include a wireless fidelity (WiFi) module, a wireless broadband (WiBro) module, 
Claims 1-2, 4-12, and 14-20 all recite a detector configured to detect. In the specification, the corresponding structure found was “In addition, the detector 300 may include a plurality of sensors capable of detecting the periphery of the vehicle 1. In more particular, the detector 300 may include a radar sensor, a light detection and ranging (LiDAR) sensor, an ultrasonic sensor, and an image sensor. However, the sensors included in the detector 300 are not limited thereto, and may include another sensor capable of detecting the object around the vehicle 1. In addition, the detector 300 may 
Claims 4 and 14 all recite a sensor device configured to detect. In the specification, the corresponding structure found was “In particular, the sensor device 500 may detect whether the passenger is present in the vehicle 1 and the number of passengers present in the vehicle 1. The sensor device 500 may include a weight sensor, a pressure sensor, a temperature sensor, an object sensor, or a camera capturing the inside of the vehicle 1. However, this is only a form of the sensor device 500, and the sensor device 500 may include other devices for detecting the inside of the vehicle 1 in addition to the sensor or the camera“ [Specification, ¶ 0074].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-12, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “which indicates that the vehicle is in a parking mode” and later discloses what to do when the vehicle is in a normal mode and this is unclear as to what is being claimed, thus the metes and bounds of the claims are indefinite. If we are following the logic that the vehicle is now in parking mode, is the fact that a vehicle avoidance system will brake the car in non-parking modes count? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any type of acceleration control in multiple vehicle modes as reading on these claims.  Appropriate action is required.
Claim 10 and 21 are rejected under the same rational as Claim 1.
Claim 1 states “a first setting value indicates a relative acceleration of the object” and later states “a second setting values indicates a relative acceleration of the object” 
Claim 10 and 21 are rejected under the same rational as Claim 1.
Claim 1 further states control the vehicle based on a “detection result” in normal driving state and parking mode and these requirements are unclear, thus indefinite. First, it appears that mode and state are being used interchangeable here and the Office will interpret this accordingly. Second, “detection result” is unclear as to what is considered a result. Does an object need to be observed to count as a result, or would no object be a result? For example, if a system is sending our LIDAR while parking and detects no objects, is that a “detection result”? As currently presented Claim 1 fails to 
Claim 10 and 21 are rejected under the same rational as Claim 1.
Claim 5 states “The vehicle according to claim 1, wherein the controller is configured to: determine whether the object approaches a bottom part of the vehicle” and this claim limitation is unclear, thus indefinite. What is considered the bottom and what is considered not the bottom? Is the lower half the bottom, or is there sides that are not considered bottom? Further, what is the threshold for what is bottom and what is not bottom? As currently presented, Claim 5 fails to clearly recite the metes and bounds of the claim and is thus indefinite. The Office is going to interpret any obstacle as reading on this, since any obstacle will approach the entire vehicle. Appropriate action is required.
Claim 15 is rejected under the same rational as Claim 5.
Claim 6 is rejected under the same rational as Claim 5.
Claim 16 is rejected under the same rational as Claim 6.
Claims 2, 4, 7-9, 12, 14, 17-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 9, 11, 12, 15, and 17-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hara et al. (United States Patent Publication 2020/0398822).
With respect to Claim 1: Hara discloses "A vehicle comprising: a brake device” [Hara, Abstract]; 
“a memory having a first setting value and a second setting value stored therein” [Hara, ¶ 0002-0003, 0014, 0086, 0099-0100 and Figure 6]; 
“the second setting value having a smaller magnitude than the first setting value” [Hara, ¶ 0002-0003, 0014, 0086, 0099-0100 and Figure 6]; 
“a communicator configured to receive an automatic parking signal” [Hara, ¶ 0002-0003, 0046, 0052, 0086, 0099-0100];
“which indicates that the vehicle is in a parking mode” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100]; 
“a detector configured to detect presence of an object or whether the vehicle is in contact with the object” [Hara, ¶ 0002-0003, 0052, and 0099-0100]; 
“and a controller configured to: control the brake device based on a detection result and the first setting value when the vehicle is in a normal driving state” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6]; 

“wherein the first setting value indicates a relative acceleration threshold value of the object with respect to the vehicle when the vehicle is in the normal driving state” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6]; 
“and wherein the second setting value indicates a relative acceleration threshold value of the object with respect to the vehicle when the vehicle is in the parking mode” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6].
With respect to Claim 2: Hara discloses "The vehicle according to claim 1, wherein the controller is configured to control the brake device based on whether the object approaches the vehicle” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6].
With respect to Claim 5: Hara discloses "The vehicle according to claim 1, wherein the controller is configured to: determine whether the object approaches a bottom part of the vehicle; and control the brake device based on whether the object approaches the bottom part of the vehicle.” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6].
With respect to Claim 8: Hara discloses " The vehicle according to claim 1, wherein the vehicle further comprises: an input device configured to receive at least one of the first setting value or the second setting value, wherein the 
With respect to Claim 9: Hara discloses “The vehicle according to claim 1, wherein the controller is configured to: determine whether parking of the vehicle is terminated; and terminate communication with the communicator based on whether the parking of the vehicle is terminated” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6].
With respect to Claims 11, 12, 15, and 17-19: all limitations have been examined with respect to the system in claims 1, 2, 5, 8 and 9. The method taught/disclosed in claims 11, 12, 15, and 17-19 can clearly perform on the system of claims 1, 2, 5, 8, and 9. Therefore claims 11 ,12, 15, and 17-19 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 4 and 14 are rejected under 35 USC 103 as being unpatentable over Hara et al. (United States Patent Publication 2020/0398822) in view Hoffman Jr et al.  (United States Patent Publication 2018/0082588).
With respect to Claim 4: While Hara discloses " With respect to Claim 4: Hara discloses "The vehicle according to claim 1, wherein the vehicle further comprises a sensor device configured to detect whether a passenger is present in the vehicle” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6]; 
Hara does not specifically state ways to interpret the occupant signal.
Hoffmann, which is also a vehicle control system, teaches “wherein the controller is configured to determine whether the automatic parking signal is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hoffmann into the invention of Hara to not only include vehicle control based on vehicle sensors as Hara discloses but to also occupant sensors to control the vehicles as taught by Hoffmann with a motivation of creating a more robust that can become determine how to control the vehicle based on occupant location [Hoffmann, ¶ 0051]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle control and sensor data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 14: all limitations have been examined with respect to the system in claim 4. The method taught/disclosed in claim 14 can clearly perform on the system of claim 4. Therefore claim 14 is rejected under the same rationale.
Claims 6 and 16 are rejected under 35 USC 103 as being unpatentable over Hara et al. (United States Patent Publication 2020/0398822) in view Hoffman Jr et al.  (United States Patent Publication 2018/0082588).
With respect to Claim 6: While Hara discloses "The vehicle according to claim 5, wherein the controller is configured to control the brake device and a 
Hara does not specifically state what to do when an obstacle is contacted.
Kim, which is also a vehicle control system, teaches “The vehicle according to claim 5, wherein the controller is configured to: determine whether an external object is in contact with the bottom part of the vehicle; and control the brake device and a driving device based on whether the external object is in contact with the bottom part of the vehicle” [Kim, ¶ 0035-0037 and 0043-0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim into the invention of Hara to not only include vehicle control based on vehicle sensors as Hara discloses but to also control the vehicle when an obstacle is contacted as taught by Kim with a motivation of creating a more robust that can account for stoppers and unmeasured obstacles [Kim, ¶ 0035]. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle control and sensor data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 16: all limitations have been examined with respect to the system in claim 6. The method taught/disclosed in claim 16 can clearly perform on the system of claim 6. Therefore claim 16 is rejected under the same rationale.
Claims 7 and 21-22 rejected under 35 USC 103 as being unpatentable over Hara et al. (United States Patent Publication 2020/0398822) in view Ricca (United States Patent Publication 2013/0218412).
With respect to Claim 7: While Hara discloses "The vehicle according to claim 1, wherein the vehicle receives the detection result of the detector; and control a driving device and the brake device based on the received detection result” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6].
Hara does not specifically state using an airbag system.
Ricca, which is also a vehicle control system, teaches "The vehicle according to claim 1, wherein the vehicle further comprises: an airbag control unit (ACU)” [Ricca, ¶ 0108 and 0148].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ricca into the invention of Hara to not only include vehicle control based on vehicle sensors as Hara discloses but to also incorporate an airbag unit as taught by Ricca with a motivation of creating a more robust user system that can increase safety by using airbags. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle control and sensor data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 Claim 21: all limitations have been examined with respect to the system in claim 7. The method taught/disclosed in claim 21 can clearly perform on the system of claim 7. Therefore claim 21 is rejected under the same rationale.
With respect to Claim 22: While Hara discloses "The vehicle according to claim 21, wherein there is a detector” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6].
Hara does not specifically state that the detector is in an airbag unit.
Ricca, which is also a vehicle control system, teaches "The vehicle according to claim 21, wherein the detector is included in the airbag control unit. [Ricca, ¶ 0009, 0108 and 0148].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ricca into the invention of Hara to not only include vehicle control based on vehicle sensors as Hara discloses but to also incorporate an airbag unit as taught by Ricca with a motivation of creating a more robust user system that can increase safety by using airbags. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle control and sensor data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable
Claims 10 and 20 are rejected under 35 USC 103 as being unpatentable over Hara et al. (United States Patent Publication 2020/0398822) in view Yao (United States Patent Publication 2019/0101917).
Claim 10: While Hara discloses " The vehicle according to claim 1, wherein the controller is configured to park a vehicle” [Hara, ¶ 0002-0003, 0014, 0036, 0046, 0052, 0086, 0099-0100 and Figure 6].
Hara does not specifically state using a deep learning system.
Yao, which is also a vehicle control system, teaches " The vehicle according to claim 1, wherein the controller is configured to learn a parking state of the vehicle by a deep learning” [Yao, ¶ 0008, 0075, and 0113-0114].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yao into the invention of Hara to not only include vehicle control based on vehicle sensors as Hara discloses but to also use learning techniques as taught by Yao with a motivation of creating a more robust that can become better over time. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle control and sensor data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 20: all limitations have been examined with respect to the system in claim 10. The method taught/disclosed in claim 20 can clearly perform on the system of claim 10. Therefore claim 20 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/JESS WHITTINGTON/Examiner, Art Unit 3669